I concur in the result of this case solely on the ground that under the provisions of Section XXVI, relating to "State Debts," original Section 213 as amended (Skinner's Alabama Constitution Annotated, p. 987), makes the question stated in the majority opinion moot. Under the amendment, whether the "Sparks Suspension" is valid or void, the right of the petitioner Storrs to recover is foreclosed by the provisions that: "In case there is, at the end of any fiscal year, insufficient money in the State Treasury for the payment of all proper claims presented to the State Comptroller for the issuance of warrants, the Comptroller shall issue warrants for that proportion of each such claim which the money available for the payment of all of said claims bears to the whole, and such warrants for such prorated sums shall thereupon be paid by the State Treasurer. At the end of each fiscal year all unpaid appropriations which exceed the amount of money in the State Treasury subject to the payment of the same after the proration above provided for, shall thereupon become null and void to the extent of such excess. * *." (Italics supplied.)
I am of the opinion that the Legislature did not comply with Section 284 of the Constitution in proposing the amendment, that the paper finally adopted was a radical departure in some respects from the original proposal, and was not read on three separate days in each house.
BOULDIN, J., concurs in the holding that the question is moot. Under Amendment XXVI there cannot exist any outstanding debts of this sort. *Page 206